Third District Court of Appeal
                               State of Florida

                       Opinion filed January 20, 2021.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                             No. 3D20-1131
                       Lower Tribunal No. 12-31570
                          ________________


                             Robert Hanna,
                                  Appellant,

                                     vs.

                         The State of Florida,
                                  Appellee.



      An Appeal under Florida Rule of Appellate Procedure 9.141(b)(2) from
the Circuit Court for Miami-Dade County, Ramiro C. Areces, Judge.

     Robert Hanna, in proper person.

     Ashley Moody, Attorney General, for appellee.


Before SCALES, LINDSEY, and BOKOR, JJ.

     PER CURIAM.

     Affirmed.